            Case 6:19-cv-01308 Document 1 Filed 11/18/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

I'NITED STATES OF AMERICA,                       )
                                                 )
                      Plainti8                   )
                                                 )
              v.                                 )      Case   No. 19- 01308
                                                 )
$173,I2O.OO IN TINITED STATES                    )
CURRENCY, More or less,                          )
                                                 )
                      Defendant.                 )
                                                 )




       Plaintiff, united stBtes of America, by and tlrough its attomeys, stephen R. McAllister,

united Statos Attomey for the District ofKansas, and colin wood, Special Assistant united
                                                                                          states

                                                                                      Rule G(2)
Attomey, brings this complaint and alleges as follows in accordance with Supplemental

ofthe Federal Rules of Civil Procedure:

                                 NATTJRE OF THE ACTION

       L       This is an action to forfeit and condemn to the use and benefit ofthe united
                                                                                            states


ofAmericathefollowingproperty:$173,120'00inU.S'Cunency,moreorless(hereinafter

"defendant proporty"), for violations   of2l   U.S.C' S 841'

                                   TEEDEFf,I\DANTIN REM

       2.      The defendant property consists of: $173,120.00 in united states currency' more

                                                                            13' 2019 during a
or less, that was seized by the Kansas Highway Patrol on or about September
                                                                                       in
traflic investigation ofa 2004 Toyota driven by Michael Hudson on I-70 at milepost 342
             Case 6:19-cv-01308 Document 1 Filed 11/18/19 Page 2 of 6




 Wabaunsee County, in the District    ofKansas. The currency is currently in the custody ofthe

 United States Marshal Service.

                                  JURISDICTION AI\D VENTJE

        3.       Plaintiffbrings this action m rerz in its own right to forfeit and condemn the

defendant    property. This Court   has   jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. $ 1355.

        4.       This Court has in rem juisdiction over the defendant property under 28 U.S.C.

 1355O). Upon filing this complain! the plaintiffreguests that the Court        issue an arest warrant


in rem p\rsuuttto Supplemental Rule G(3)(b), which the        plaintiffwill   execute upon the prope(y

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3Xc).

        5.       Venue is proper in this district pursuant to 28 U.S.C. S 1355(b)(l), because the

acts or omissions giving rise to the forfeiture occuned in this district and/or pursuant 1o 28

U.S.C. S 1395, because the defendant property is located in this district.

                                    BASIS TORFORTEITURE

        6.      The defendant property is subject to forfeiture pursuant to     2l   U.S.C. $ 881(aX6)

beoause it constitutes 1) money, negotiable instruments, securities and other things         ofvalue

fumished or intended to be fumishod in exchange for a controlled substance in violation of tlle

Controlled Substances Act; and/or 2) proceeds traceable to suoh an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate      a   violation of the

Conholled Substances Act.

        7.      Supplemental Rule G(2)(f) requires this complaint to state      sfficiently detailed

facts to sttpport a reasonable beliefthat the government will be able to neet its burden ofproof
               Case 6:19-cv-01308 Document 1 Filed 11/18/19 Page 3 of 6




at   t-ial.   Such faots and circumstances supporting the seizure and forfeiture   oftho defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIMFORRELIEF

         WHEREFORE, the plaintiff requests that the court issue a wafrant for the arr€st of the

defendant property; that notioe ofthis action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United states of America; that the plaintiffbe awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just.

         The United states hereby requests that trial ofthe above entitled matter be held in the

City of Wichita" Kansas.

                                                        Respectfu y submitted,




                                                        coLIN D. WOOD, #19800
                                                        Special Assistant United States Attomey
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita, Kansas 67202
                                                        (316)269-e8r
                                                        Fax (316) 269-6484
           Case 6:19-cv-01308 Document 1 Filed 11/18/19 Page 4 of 6




                                        DEgl4BAggN
       I, Shawn Hernnan, Tash Forcc officer wirh tlre Ihug Enforcanent Administsation in fte

Disuict of Kansas.

       I have rcad the   contd   of thc foregoing Complaint for   Forftitrc'   and   fte qhibit

th€feto, and the statern€nts contained thcrcin e€ tue to tte b€st ofmy knowledge and belief

       I doclare rmder pcnalty ofperjury that the focgoing is tnre and corrcct

       Execuedonthis       /3 uyof M*alr'r              -2ots.




                                                     TFO Shaun Herrman
                                                     DEA
         Case 6:19-cv-01308 Document 1 Filed 11/18/19 Page 5 of 6




                               AFAIDAVTT
  I,   Shawn Herrman,being first duly sworn, depose and states:
1. TFo Herrman has been enployed with the Kansas Highway Patrol
 (KHP) since January 20L2, and has been cross-designated as a DEA
Task Force Officer since June 2017. My duties include
investigation of viofations of the Control-led Substance Act'
Titfe 21 of the United States Code and forfeitures thereto'
2. The information contained in this report is known to Affiant
through personal direct knowledge, and/or through a review of
official reports prepared by other law enforcement personnel '
This affidavit is submitted in support of a federal forfeiture
proceeding.
3. on September L3, 20L9, Kansas Highway Patrol Trooper Derek
carr stopped for a traffic violation a 2OO4 Toyota 4Runner on
westbound I-70 near mifepost 342 Ln Wabaunsee County, in the
Di-strict of Kansas. The driver was Michea.I HUDSON and the
passenger was Dylan WOLHART - They were traveling from
Asheville, North Carolina to Denver, Coforado.
4, During the event, the vehicl-e was searched. Trooper Carr
Iocated 9I13,T20.00 in U-S. currency'- $L2O,100.00 j-n an
ammunition can in the rear cargo area' and $53,020.00 in the
vefricle's center consofe.
5. Al-so located in the vehicle were six empty duffel bags (one
with marijuana residue) and vacuum-sea1 packaging which is
consistent with drug trafficking.
6. WOLHART declined to answer any questions- HUDSON tofd
Affiant that the currency was intended to be used to purchase a
large amount of marijuana in Coforado. A search of HUDSON's
cellufar phone confirmed his admission when drug traffickj-ng
text messages were found on the device.
1. Later, at another focation, a certifjed drug detection
can.ine gave a positive indication to the odor of controlLed
substances emitting from both the $120'100.00 and the
$53,020. 00.
     Based on the information set out above, the Affiant has
probabte cause to believe that the $f13,120.00 in U'S' currency
          Case 6:19-cv-01308 Document 1 Filed 11/18/19 Page 6 of 6




seized by the Kansas Highway Patrol constitutes money, o! other
things of value furnished, or intended to be furnished, in
exchange for a controlled substance or proceeds traceabl-e to
such an exchange, or was used, or intended to be used, to
facilitate one or more vioLations of TitLe 21, U.S.C' S 841
et.seq. Accordingly, the property is subject to forfeiture
pursuant to Title 2L' v.S.C. SS 853 and 881.



                                   shann Herrman, TFo
                                   DEA



svrorn   to   and subscribed before me   this Jz!o^" of   November,
20L9 .
